People v Rivas (2015 NY Slip Op 07538)





People v Rivas


2015 NY Slip Op 07538


Decided on October 15, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 15, 2015

Acosta, J.P., Renwick, Moskowitz, Manzanet-Daniels, JJ.


15792 4687/10

[*1] The People of the State of New York, Respondent,
vFrank Rivas also known as Frank Rosario, Defendant-Appellant.


Seymour W. James, Jr., The Legal Aid Society, New York (Adrienne M. Gantt of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Eleanor J. Ostrow of counsel), for respondent.

Judgment, Supreme Court, New York County (Daniel Conviser, J.), rendered April 5, 2011, convicting defendant, after a jury trial, of criminal possession of a controlled substance in the third and fifth degrees, and sentencing him to concurrent terms of five years' probation, unanimously affirmed.
The court properly admitted $525 recovered from defendant at the time of his arrest since this evidence, along with the reasonable inferences that could be drawn therefrom, was
probative of defendant's intent to sell, an essential element of the charges (see e.g. People v Bligen, 35 AD3d 171 [1st Dept 2006], lv denied 8 NY3d 919 [2007]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 15, 2015
CLERK